DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN105611994 A, equivalent to US 2016/243503) (hereinafter US’503).  Claims 1 and 9 respectively are related to a composite semipermeable membrane and method for manufacturing same. US2016/243503) discloses a composite semipermeable membrane and method for manufacturing same, and specifically discloses the following contents (see paragraphs [0014]-[0016]), a composite semipermeable membrane including a substrate; a porous supporting layer formed on the substrate; and a separation functional layer formed on the porous supporting layer, in which the separation functional layer includes a polyamide and a hydrophilic polymer containing an acidic group, and the polyamide and the hydrophilic polymer are bonded to each other via an amide linkage.  The hydrophilic polymer is a polymer of a compound containing any one component selected from the group consisting of acrylic acid, methacrylic acid and maleic acid. It can be seen that, the technical solution sought to be protected in Claim 1 differs from US’503  in that Claim 1 specifies that a surface of the separation functional layer has a ratio of the number of oxygen atoms to the number of nitrogen atoms (O/N ratio), both determined by X-ray photoelectron spectrometry, of 1.5-10, and a standard deviation of the O/N ratio of 0.15 or larger. .
Regarding the above distinguishing technical feature, DUS’503 discloses that introduction of a hydrophilic polymer onto the separation functional layer via amide linkage makes it possible for the separation membrane to develop high anti-fouling properties (see, paragraph 0036). On such basis, those skilled in the art could readily conceive of investigating the impact of the numbers of polyamide and hydrophilic functional groups on the anti-fouling properties of the membrane. Further, those skilled in the art could, according to the practical requirements, conceive of characterizing the numbers of polyamide and hydrophilic functional groups by the O/N ratio and a standard deviation of the O/N ratio. The numerical ranges of the O/N ratio and a standard deviation of the O/N ratio in Claim 1 can be obtained by those skilled in the art through a limited number of experiments for regulating the parameters during the membrane preparation process, which provides no unexpected effects. The
solution of Claim 1 based on US’503 is a combination with the common knowledge in the art. Thus, the technical solution sought to be protected in Claim 1 neither possesses prominent substantive features nor represents notable progress, and therefore does not possess inventiveness.
Regarding Claims 2-3, US’503 discloses the separation functional layer includes a polyamide and a hydrophilic polymer containing an acidic group, and the polyamide and the hydrophilic polymer are bonded to each other via an amide linkage. The hydrophilic polymer is a polymer of a compound containing any one component selected from the group consisting of acrylic acid, methacrylic acid and maleic acid.
Based on the above contents of US’503, those skilled in the art could readily conceive of investigating the impact of the hydration of hydrophilic polymers on the anti-fouling properties of the membrane. Further, those skilled in the art can, according to the practical requirements, conceive of characterizing the hydration of hydrophilic polymers by the water content, and a peak top at a wave number within 
Regarding the additional technical feature of claim 4, US’503 discloses that the separation functional layer includes a polyamide and a hydrophilic polymer containing an acidic group. 
Regarding the additional technical feature of Claim 5, US’503 discloses that the acidic group is at least one selected from the group consisting of a carboxy group, a sulfonic acid group, a phosphonic acid group and a phosphoric acid group ( paragraph[ 0016]), This reference also the additional technical feature of Claim 5.
Regarding Claim 6, US’503 discloses that the hydrophilic polymer is a polymer of a compound containing any one component selected from the group consisting of acrylic acid, methacrylic acid and maleic acid.  Coating the polymer onto the separation functional layer via amide linkage makes it possible for the separation membrane to develop high anti-fouling properties (See US ‘503, paragraph 0036). On such basis, those skilled in the art could readily conceive of investigating the impact of the numbers of polyamide and hydrophilic functional groups on the anti-fouling properties of the membrane. Accordingly, it would be obvious to those skilled in the art to arrive at the technical solution of Claim 1 based on the teaching of US’503 in combination with the common knowledge in the art. Thus, the technical solution sought to be protected in Claim 1 neither possesses prominent substantive features nor represents notable progress, and therefore does not possess inventiveness.
Regarding the additional technical features of Claims 2-3, D1 discloses the following contents.
The separation functional layer includes a polyamide and a hydrophilic polymer containing an acidic group, and the polyamide and the hydrophilic polymer are bonded to each other via an amide linkage.

The hydrophilic polymer is a polymer of a compound containing any one component selected from the group consisting of acrylic acid, methacrylic acid and maleic acid.

Based on the above contents of Dl, those skilled in the art could readily conceive of investigating the impact of the hydration of hydrophilic polymers on the anti-fouling properties of the membrane. Further, those skilled in the art can, according to the practical requirements, conceive of characterizing the hydration of hydrophilic polymers by the water content, and a peak top at a wave number within the range of 3,700-2,900 cm of difference spectrum. The water content, and the wave number of the peak top at a wave number within the range of 3,700-2,900 cm of difference spectrum can be obtained by those skilled in the art through a limited number of experiments by regulating the parameters in the membrane preparation process, which provides no unexpected effects.

Regarding the additional technical feature of Claim 4, Dl discloses that the separation functional layer includes a polyamide and a hydrophilic polymer containing an acidic group. Accordingly, Dl discloses the additional technical feature of Claim 4.



Regarding the additional technical feature of Claim 6, Dl discloses that the hydrophilic polymer is a polymer of a compound containing any one component selected from the group consisting of acrylic acid, methacrylic acid and maleic acid. Accordingly, Dl discloses the additional technical feature of Claim 6.
This references discloses  the introduction of a hydrophilic polymer onto the separation functional layer via amide linkage makes it possible for the separation membrane to develop high anti-fouling properties (US’503, paragraph 0036). On such basis, those skilled in the art could readily conceive of investigating the impact of the numbers of polyamide and hydrophilic functional groups on the anti-fouling properties of the membrane. Further, those skilled in the art can,
As the step (b), a hydrophilic polymer is introduced onto the polyamide via amide linkages. In this step, it is preferable to use the method of bringing an aqueous solution containing a hydrophilic polymer and a condensation agent into contact with the polyamide surface.

Other compounds can also be mixed into the aqueous solution of hydrophilic polymers. For example, for the purpose of promoting the reaction between the polyamide surface and hydrophilic polymers, alkaline metal compounds such as sodium carbonate, sodium hydroxide and sodium phosphate, may be added.

Accordingly, the technical solution sought to be protected in Claim 9 differs from US”503 in that Claim 9 specifies that a hydrophilic polymer is introduced onto the crosslinked polyamide obtained in the step (a), then the crosslinked polyamide is brought into contact with a reagent for functional group conversion of amino groups of the crosslinked polyamide, while in DUS’503, the crosslinked polyamide is brought into contact with a reagent which produces a diazonium salt or a derivative thereof through a reaction with a primary amino group of the crosslinked polyamide, then the hydrophilic polymer is introduced into polyamide by a amide linkage. Based on the above distinguishing technical features, the technical problem actually solved by Claim 9 is to improve the fouling resistance of the membrane.

Regarding the above distinguishing technical feature, those skilled in the art can select the order of the step of introducing the hydrophilic polymer and the step for the conversion of amino functional groups according to the fouling resistance of the membrane, and no unexpected technical effects are achieved.

Accordingly, it would be obvious to those skilled in the art to arrive at the technical solution of Claim 9 based on US’503 in combination with the common knowledge in the art. Thus, the technical solution sought to be protected in Claim 9 neither possesses prominent substantive features nor represents notable progress, and therefore does not possess inventiveness.

Regarding the additional technical feature of Claim 10, US’503 further discloses the following contents (see paragraph 0105).
The separation functional layer includes a polyamide and a hydrophilic polymer containing an acidic group, and the polyamide and the hydrophilic polymer are bonded to each other via an amide linkage.
The acidic group is at least one selected from the group consisting of a carboxy group, a sulfonic acid group, a phosphonic acid group and a phosphoric acid group.
As the step (b), a hydrophilic polymer is introduced onto the polyamide via amide linkages. In this step, it is preferable to use the method of bringing an aqueous solution containing a hydrophilic polymer and a condensation agent into contact with the polyamide surface.
The functional groups present at the polyamide surface and activated functional groups contained in the hydrophilic polymer undergo polycondensation reaction to form amide linkages, whereby the hydrophilic polymer is introduced.

Based on the above contents of US’503 those skilled in the art can select the carboxylic-acid derivative as the hydrophilic polymer according to the practical requirements.

Regarding the additional technical feature of Claim 11, DUS’503further discloses the following contents.
Other compounds can also be mixed into the aqueous solution of hydrophilic polymers. For example, for the purpose of promoting the reaction between the polyamide surface and hydrophilic polymers, alkaline metal compounds such as sodium carbonate, sodium hydroxide and sodium phosphate, may be added.
Based on the above contents of US’503, to facilitate the formation of chemical bond between polyamide and hydrophilic polymer, those skilled in the art can conceive of performing heating, addition of a nucleophilic catalyst, and addition of a Lewis acid according to the practical requirements, which provides no unexpected effects .
For the above reasons, none of the independent claims and dependent claims of the present application possesses inventiveness. Meanwhile, the Description does not contain any other patentable subject matter. Thus, even if the applicant recombines the claims and/or makes further limitations thereto in light of the disclosure of the description, the present application would still have no prospect to be granted. If the applicant cannot submit sufficient reasons to demonstrate the inventiveness of the present application within the time limit for response prescribed herein, the present application will be rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779